Citation Nr: 0622348	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to service connection for a left hip 
disability.  

5.  Entitlement to service connection for a low back 
disability.  

6.  Entitlement to an increased rating for the residuals of a 
fracture of the distal right tibia and fibula, rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant was born in October 1923, and he is currently 
82 years old.  In July 2006, the Board granted a motion to 
advance this appeal on the Board's docket due to his advanced 
age.  Unfortunately, as indicated below, a remand of this 
appeal is required in order to protect the appellant's right 
to procedural due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his substantive appeal (VA Form 9, dated and received in 
December 2003), the appellant clearly and unambiguously asked 
for a personal hearing to be held at the RO before Board 
personnel.  The RO has never responded to this request, which 
was also noted by the representative in a statement submitted 
in support of this appeal in February 2006.  In fact, in 
certifying this appeal to the Board (on VA Form 8, dated in 
January 2006) the RO erroneously indicated that the appellant 
had never asked for a personal hearing in connection with the 
present appeal.  

Accordingly, the case is REMANDED for the following action:

The AMC or the RO should schedule the 
appellant for a hearing at the RO before a 
traveling Veterans Law Judge in accordance 
with his request on his substantive 
appeal.  He and his representative should 
be provided the required 30-day written 
notice of the scheduled time and place for 
this hearing.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the appropriate agency of VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

